DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wind farm” and “distribution grid” of claim 1; “a high- or medium-voltage switchgear, a Gas Insulated Switchgear, a low-voltage power supply board, an energy storage system for a backup power supply, an ambient air cooling system, a fire detection and firefighting system, shelter premises” of claim 4; “redundant transformer” of claim 8; “plurality of wind turbines” of claims 9, 10, and 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: P.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
Reference character “T” has been used to designate both “transformer” and “redundant transformer”  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Paragraph 0013, “an high- or medium…for an backup power supply” should be changed to “a high- or medium…for a backup power supply”
Paragraph 0013, discloses “said transformers have identical power” and “at least one transformer has a different power from that of the other transformers.” The contradicting language of the transformers having identical and at the same time different power makes the invention unclear to the Examiner exactly the scope of the invention.
Appropriate correction is required.
Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
Claim 1, “its” is open ended and unclear what limitation this is referring to therefore “its” should be replaced by proper element which “its” references.
Claim 3, “their” is open ended and unclear what limitation this is referring to therefore “their” should be replaced by proper element which “their” references.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "said modules" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Brogan (US 2015/0263569), in view of Miller (WO 2011/120591 A1).
Regarding claim 1, Brogan discloses an electrical sub-station comprising: 
a wind farm (1 of Figures), which is configured to raise or lower voltage of electricity produced by wind turbines (10 of Figures) of said wind farm in order to ensure its conveyance to a distribution grid (7 of Figures); 
n sub-station modules (2, 4 of Figures), n being an integer at least equal to 2, each of said modules including at least one electrical transformer (see Figures) configured to raise or lower said voltage, said modules being connected to each other (see Figures) so as to be able to provide to said grid an overall electrical power equal to a sum of powers of each of said at least one electrical transformer.
Brogan does not explicitly disclose said modules having identical shape and external dimensions.
Miller discloses said modules having identical shape and external dimensions (Page 7, lines 21-25; substations have standard sizes to accommodate multiple transformers).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the modules of Brogan have identical shape and external dimensions, as taught by Miller, to allow accommodation of various sized transformers within the substation [Miller: Page 7, lines 21-25].
Regarding claim 2, Brogan discloses all of the elements of the current invention as mentioned above, however does not explicitly disclose wherein each of said modules (2, 4 of Figures) includes an arrangement of several rooms, this arrangement being the same from one of said modules to another.
Miller discloses wherein each of said modules includes an arrangement of several rooms (12, 20 of Figures), this arrangement being the same from one of said modules to another (Page 7, lines 21-25; standard size floor layouts used).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the modules of Brogan include an arrangement of several rooms arranged the same from one of said modules to another, as taught by Miller, to allow accommodation of various sized transformers within the substation [Miller: Page 7, lines 21-25].
Regarding claim 3, Brogan discloses all of the elements of the current invention as mentioned above, however does not explicitly disclose wherein each of said modules (2, 4 of Figures) includes an arrangement of several rooms, the arrangements of a first and a second of said modules being reversed so that, when positioned next to each other, all or part of their respective rooms are symmetrical.
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the arrangements of the first and a second of said modules being reversed so that, when positioned next to each other, all or part of their respective rooms are symmetrical. Applicant has not disclosed that the direction and arrangement of the placement of the substation modules provides an advantage, is used for a particular purpose, or solves a 
Therefore, it would have been obvious to one of ordinary skill in this art to modify Brogan to obtain the invention as specified in claim 3.
Miller discloses wherein each of said modules includes an arrangement of several rooms (12, 20 of Figures).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the modules of Brogan include an arrangement of several rooms, as taught by Miller, to allow accommodation of various sized transformers within the substation [Miller: Page 7, lines 21-25].
Regarding claim 4, Brogan discloses wherein each of said modules is also provided with at least one equipment from the following list: a high- or medium-voltage switchgear, a Gas Insulated Switchgear, a low-voltage power supply board, an energy storage system for a backup power supply, an ambient air cooling system, a fire detection and firefighting system, shelter premises (41 of Figures; facilities interpreted as shelter premises).
Regarding claim 8, Brogan discloses all of the elements of the current invention as mentioned above, however does not disclose wherein one of said modules (2, 4 of Figures) is provided with a redundant transformer, configured to be put into service only in case of failure of said at least one electrical transformer (see Figures) of one of the other modules.
Miller discloses wherein one of said modules (10 of Figures) is provided with a redundant transformer (Page 6, line 27 to Page 7 line 2), configured to be put into service only in case of failure of said at least one electrical transformer (24 of Figures) of one of the other modules.
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have a redundant transformer in the system of Brogan, as taught by Miller, to reduce the offline period of the substation platform [Miller: Page 10, lines 24-26].
Regarding claim 9, Brogan discloses a facility which includes a plurality of wind turbines (10 of Figures) and at least one sub-station (4 of Figures) according to claim 1, wherein said sub-station is installed onshore (Para. 0032).
Regarding claim 14, Brogan discloses a facility which includes a plurality of wind turbines (10 of Figures) and at least one sub-station (2, 4 of Figures) according to claim 1, wherein at least one module of said sub-station is installed onshore (4 of Figures) while an other of said modules is installed offshore (2 of Figures).

Regarding claim 10, Brogan discloses a facility comprising: 
a plurality of wind turbines (10 of Figures); and
sub-stations installed offshore (2 of Figures);
each of said sub-stations including at least one electrical transformer (see Figures) configured to raise or lower voltage produced by said wind turbines, said sub-stations being connected (see Figures) to each other so as to be able to provide an overall electrical power equal to a sum of powers of each of said at least one electrical transformer.
Brogan does not explicitly disclose said sub-stations having substantially identical shape and external dimensions.
Miller discloses said sub-stations having substantially identical shape and external dimensions (Page 7, lines 21-25; substations have standard sizes to accommodate multiple transformers).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the modules of Brogan have identical shape and external dimensions, as taught by Miller, to allow accommodation of various sized transformers within the substation [Miller: Page 7, lines 21-25].
Regarding claim 11, Brogan discloses wherein said sub-station (2 of Figures) rests on a foundation, on a floating support or on a seabed (inherent that sub-station foundation would rest on a floating support or seabed).
Regarding claim 12, Brogan discloses all of the elements of the current invention as mentioned above, however does not explicitly disclose wherein said sub-station (2 of Figures) rests on a “jacket”-type foundation or monopole.
Miller discloses wherein said sub-station (10 of Figures) rests on a “jacket”-type foundation or monopole (18 of Figures).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the sub-station of Brogan rest on a “jacket”-type foundation or monopole, as taught by Miller, in order to raise the substation platform such that the primary floor is raised at a height above sea level to allow barges to pass through underneath the primary floor [Miller: Page 6, lines 15-18].
Regarding claim 13, Brogan discloses wherein said modules of said sub-station (2, 4 of Figures) are installed on a same support or on at least two supports (2, 4 of Figures each have supports).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Brogan (US 2015/0263569), in view of Miller (WO 2011/120591 A1) as applied to claim 1 above, and further in view of Korndorffer (WO 2012/144884 A1).
Regarding claim 5, Brogan and Miller disclose all of the elements of the current invention as mentioned above, however does not explicitly disclose herein said power of each of said at least one electrical transformer (see Figures) is comprised between 150 and 400 MW.
Korndorffer discloses said power of each of said at least one electrical transformer (2 of Figures) is comprised between 150 and 400 MW (Page 7, lines 3-7).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the transformers of Brogan comprise between 150 and 400 MW, as taught by Korndorffer, in order to transform received electricity into high voltage electricity as is well known in the art.
Regarding claim 6, Brogan and Miller disclose all of the elements of the current invention as mentioned above, however does not explicitly disclose wherein said at least one electrical transformer (see Figures) has an identical power.
Korndorffer discloses wherein said at least one electrical transformer (2 of Figures) has an identical power (Page 7, lines 3-7).

Regarding claim 7, Brogan and Miller disclose all of the elements of the current invention as mentioned above, however does not explicitly disclose wherein said at least one electrical transformer (see Figures) has a different power from that of the other of said at least one electrical transformer.
Korndorffer discloses wherein said at least one electrical transformer (2 of Figures) has a different power from that of the other of said at least one electrical transformer (Page 7, lines 3-7).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the electrical transformers of Brogan have different power, as taught by Korndorffer, in order to transform received electricity into high voltage electricity at a predetermined amount depending on power consumption needs as is well known in the art.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Brogan (US 2015/0263569), in view of Miller (WO 2011/120591 A1) as applied to claim 1 above, and further in view of Zhao (CN 204126320 U).
Regarding claim 15, Brogan and Miller disclose all of the elements of the current invention as mentioned above, however does not explicitly disclose a method for setting up, on 
Zhao discloses a method for setting up, on an offshore site, a sub-station according to claim 1, wherein said modules are connected onshore and then all of said modules are transported and installed on said site (Para. 0032).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have assembled the modules onshore and then transport and install modules onsite in the system of Brogan, as taught by Zhao, as this is routine practice of a person skilled in the art to assemble parts in one location to be installed in another to reduce installation time and/or for the manufacturing of parts that need to be completed by tools and equipment not available at the site of installation.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao (CN 204126320 U), in view of Miller (WO 2011/120591 A1).
Regarding claim 16, Zhao discloses a method comprising: 
setting up, on an offshore site, a sub-station of multiple sub-station modules; 
each of said modules being transported and installed individually; 
a connection of said modules being carried out on said site (Para. 0032); and 

Zhao does not explicitly disclose each of said modules including at least one electrical transformer configured to raise or lower wind turbine-voltage, said modules being connected 
Miller discloses each of said modules including at least one electrical transformer configured to raise or lower wind turbine-voltage, said modules being connected to each other so as to be able to provide an overall electrical power equal to a sum of powers of each of said at least one electrical transformer (Page 6, lines 27-31).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the transformers of Zhao configured to raise or lower wind turbine voltage and connected to each other to provide an overall power, as taught by Miller, in order to transform received electricity into higher or lower voltage electricity at a predetermined amount depending on power consumption needs as is well known in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cherian (US 2011/0106321), Cherian (US 2012/0029897) disclose substations with identical shapes.
Nielson (US 2013/0001946) discloses a wind farm and substation including a transformer.
Van Dyke (US 9,627,865) discloses substations with multiple rooms.
Pan (US 2016/0036221), Pan (US 2013/0200714), and Pan (US 2013/0197704) disclose wind farms connected to onshore and offshore substations.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Charles Reid Jr./             Primary Examiner, Art Unit 2832